 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and Patricia L. Moore.Case 32-CA-131 1(P)September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.IOOn March 26, 1980, Administrative Law JudgeDavid P. McDonald issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent suspended Union Steward Patricia Mooresolely because of insubordination to SupervisorWard on July 17, 1978. We find, contrary to theAdministrative Law Judge, that Moore was sus-pended for engaging in protected union and con-certed activity, in violation of Section 8(a)(l) and(3) of the Act.Otis Ward was, at all pertinent times, a supervi-sor on the 9-to-5:30 tour at Respondent's Bulk MailCenter involved herein. The incidents which led toMoore's suspension occurred on July 17 whenWard discovered employees Carson, Welch, andGoepfert in break areas rather than at their workstations after the final production count sheets hadbeen collected but before the work shift had ended.Ward addressed each of the employees separately,telling them "officially" that "you are not on yourjob," warned them, "Don't let it happen again,"and subsequently entered disciplinary warnings intheir records. The employees then met withMoore, their union steward, related what had tran-spired with Ward, and requested her advice and as-sistance. Moore agreed to investigate the incidentand then left her work station for the purpose ofconducting this union business without first obtain-ing her supervisor's (Ward's) permission to do so asrequired by the contract. Moore appeared as Wardbegan to explain the work schedule to the employ-ees and was told by Ward that "This is not unionbusiness."' Moore responded by asserting her rightto represent the employees. During the course ofI Ward admitted that he assumed Moore was on uniti business he-cause that was the only time Moore spoke to Ward.252 NLRB No. 83the argument which ensued, Ward gave Mooreseveral direct orders to return to her workplace.Moore ignored the orders, protesting that she hada right to remain with, and represent, the men.Ward threatened to write her up if she did notreturn to work, but Moore kept insisting that shehad a right to remain with the employees, tellingthem that they did not have to speak with Wardwithout the presence of their union steward.Moore finally left, and Ward proceeded to instructthe men that production work does not stop whenthe production sheets are collected but continuesuntil 5:15, followed by 10 minutes of cleanup of thework area for the employees on the next shift.After the meeting, the employees told Moore thatthey had not been disciplined. Moore inquiredwhether Ward had said anything about writing herup for disobeying him and requested their assist-ance if he did so. On July 21, Respondent issuedMoore a 5-day suspension notice, effective July 26,1978, alleging insubordination for refusing to obeyWard's orders on July 17.As previously noted, the Administrative LawJudge found that Moore was suspended solely be-cause of insubordination to Ward. He also foundno interference with the employees' Section 7rights because Ward's instructions to the three em-ployees constituted a "run-of-the-mill shop-floor"conversation which did not involve their protectedrights and, consequently, did not entitle them tounion representation, under the doctrine ofN.L.R.B. v. J. Weingarten, Inc., 420 U.S. 251(1975). He concluded, therefore, that Moore's at-tempted intervention on the employees' behalf wasnot protected activity. Moreover, the Administra-tive Law Judge noted Moore failed to comply withthe collective-bargaining agreement requirementthat she obtain permission from her supervisor(Ward) before leaving her work station to engagein union business.We do not agree with the foregoing analysis ofthe Administrative Law Judge. Assuming thatWard's instructions to the employees did not in-volve their Section 7 rights, his "official" warningto them, which they, in turn, presented to Mooreas informal grievances, clearly involved thoserights and was the sole basis for Moore's interven-tion. Moore's effort to investigate those grievancesat the request of the disciplined employees waswithin the scope of her official union functions andconstituted protected concerted activity.2Ward's2 In view of our disposition herein, we find it unnecessary to pass uponthe Administrative Law Judge's analysis if the applicability of the Wein-garien doctrine. Contrary to the apparent assumption of the Administra-tive Law Judge, the protected nature of a union steward's conduct is notContinued624 UNITED STATES POSTAL SERVICEopening statement to Moore, i.e., this is not unionbusiness, made it abundantly clear to Moore thatWard was bent on preventing her from performingher official duties and also plainly demonstrated thefutility of her requesting permission to engage inunion business. While we agree with the Adminis-trative Law Judge that union stewards are notimmune from being disciplined for insubordination,we find no insubordination here. We find, instead,a conscious intent to preclude Moore from carry-ing out an official, and protected, union function,which Moore protested, without engaging in con-duct which can be reasonably and objectivelyviewed as insubordinate.3Certainly, Moore's con-duct involved neither a refusal to work nor a dis-ruption of work production, and her conduct didnot exceed "acceptable bounds" and lose the pro-tection of the Act.4Ward may have consideredMoore's conduct as a challenge to his authority,but the fact remains that he provoked the confron-tation by his unwarranted interference withMoore's protected right to investigate the griev-ances.Accordingly, we find that Respondent's suspen-sion of Moore interfered with her protected unionand concerted activity, in violation of Section8(a)(l) and (3) of the Act. We shall therefore orderRespondent to cease and desist from engaging inthe conduct found unlawful herein, to post an ap-propriate notice, and to make Moore whole for anyloss of wages or other benefits she suffered as aresult of her suspension,5and to expunge anyrecord of her suspension.entirely dependent on Whether the employees involved were entitled,under Weingarren, to request union representation Rather, so long as hisor her efforts do not exceed "the boundaries of acceptable conduct," aunion representative's seeking to honor an activity Qualirt ManufacturingCompany, 195 NLRB 197 (1972). See also General Motort Corporation,Inland Division, 233 NLRB 47 (1977).3 See Pittsburgh Press Company, 234 NLRB 408. 411-412 (1978).4 Contrary to Member Penello, Moore's conduct did not constitute in-subordination providing "ample justification" for her suspension Rather.Moore's efforts on behalf of the employees-though persistent and ada-mant-were not so injurious or disruptive as to be unprotected. Moore'sactions, at worst, were insufficiently serious to deprive an employee per-forming his or her duties as a steward of the protection of the Act. SeeCaterpillar Tractor Company, 242 NLRB 523 (1979).s Backpay shall be computed in the manner set forth in F W. Wool-worth Company. 90 NLRB 289 (1950), with interest as prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977). See, generally, lis Plumbingd Heating Co.. 138 NLRB 716 (1962) In accordance with his dissent inOlympic Medical Corporation, 250 NLRH No. 1 (1980). Member Jenkinswould award interest on the backpa) due based on the formula set forththerein.Inasmuch as the record refers to an unrelated grievance arbitrationproceeding involving Respondenl's alleged discharge of Moore prior tothe effective date of her suspension found unlassful herein. see shall deferto the compliance stage of this proceeding resolution of an) potentialimpact therefrom on the instant backpay orderAMENDED CONCI.USIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 2:"2. By discriminatorily suspending Patricia L.Moore by notice of July 21, 1978, for engaging inprotected union and concerted activity in the per-formance of her duties as union steward, Respond-ent has violated Section 8(a)(1) and (3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,United States Postal Service, Richmond, California,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminating against employees for engag-ing in protected union and concerted activity whileperforming the duties of union steward.(b) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir Section 7 rights.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Make whole Patricia L. Moore for any lossof earnings occasioned by her disciplinary suspen-sion issued on July 21, 1978, in the manner de-scribed in this Decision.(b) Expunge any record of the disciplinary sus-pension of Patricia L. Moore issued on July 21,1978.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its San Francisco, California, place ofbusiness copies of the attached notice marked "Ap-pendix."6Copies of said notice, on forms providedby the Regional Director for Region 32, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations oard "625 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER PENEI.IO, dissenting:Contrary to my colleagues, I would affirm theAdministrative Law Judge's finding that the solereason Respondent suspended employee Moorewas because of her insubordinate conduct directedat Supervisor Ward.Briefly, the record reveals that Supervisor Warddiscovered three employees away from their workstations after the final production work sheets hadbeen collected but the shift had ended. Ward ex-plained to them that work did not stop until 5:30and warned them not to let it happen again. Theemployees then informed Union Stewad Moore asto what took place with Ward. Meanwhile, Warddecided to explain to the employees the rules con-cerning the work scheduled for the end of the day.As he attempted to do so, Moore arrived on thescene and interrupted Ward's presentation by tell-ing the employees that they could quit work whentheir production sheets had been turned in. The ar-gument became more heated in the presence of 15or 20 employees. Ward gave her several directorders to return to her work station but Moorecontinued to argue and interfere with Ward's at-tempt to instruct the employees as to the correctwork schedule. Because of this disruption, Wardwas forced to continue the discussion with the em-ployees in a private office. Initially, Moore at-tempted to join the discussion in the office and dis-obeyed several direct orders by Ward to return toher work area. Finally, Moore left and was subse-quently suspended.In my view, Respondent had ample justificationfor suspending Moore for insubordination. Mooresuccessfully prevented Ward from discussing thework schedule with the employees on the workfloor. In the presence of 15 to 20 employees,Moore not only intirrupted the discussion but alsoattempted to countermand Wards' express instruc-tions to the employees concerning the correctworkd schedule and ignored several direct ordersto return to her work area. Such conduct under-mined Wards' authority placing him in a positionwhere it appeared that he could not function as asupervisor. Futhermore, under the collctive-bar-gaining agreement, Moore had no right to leaveher work area to conduct union business withoutfirst obtaining permission from her supervisor. Therecord discloses that the practice has been for thesteward to contact the supervisor when reportingto work in the morning and arrange a schedule forconducting an investigation. Moore failed to followthis procedure. Under these circumstances, I wouldfind that Respondent did not violate Section 8(a)(l)of the Act by suspending Moore and would, there-fore, dismiss the complaint in its entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend or otherwise disci-pline, or take any other discriminatory actionagainst, employees because they engaged inprotected union and concerted activities whileperforming the duties of a union steward.WE WIL. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purposes of collective bargain-ing or other mutual aid or protection, or to re-frain from any and all such activities.WE WILL reimburse Patricia L. Moore forany loss of wages or other benefits occasionedby her suspension issued on July 21, 1978, plusinterest.WE WILL expunge from all records any andall references to the suspension of Patricia L.Moore issued on July 21, 1978.UNITED STATES POSTAL SERVICEDECISIONSTATEMENT OF THE CASEDAVID P. MCDONAI.D, Administrative Law Judge:This matter was heard in Oakland, California, on May24, 1979.1 The complaint, issued November 30, by theRegional Director of the National Labor RelationsBoard for Region 32, is based upon a charge filed Octo-ber 19, by Patricia L. Moore, an individual. The com-plaint alleges that the United States Postal Service,herein called the Respondent, violated Section 8(a)(l)and (3) of the National Labor Relations Act, hereincalled the Act.All parties were afforded full opportunity to partici-pate, to introduce relevant evidence, to examine andcross-examine witnesses, to argue orally and to file briefs.Post-hearing briefs were filed on behalf of the GeneralCounsel and the Respondent.2 Upon the entire record,i All dates herein refer to 1978, unless otherwise indicaled.2 The General Counsel's unopposed motion to make certain correc-tions in the Iranscripl is hereby granted626 UNII't1) SI A S P()SIAI. SRVICT and from my observation (of the witnesses and their tdc-meanor, I make the following:FINIDIN(;S O1 FACTI. JIlRIS)I( I IONThe PIostal Reorganizalion Act. 3) LI.S.C. 1201-120'),herein called I'RA. provides it/r ulua/ that the UnitedStates Postal Service shall be subject to the provisions ofthe National Labor Relations Act. to the extenlt not in-consistent with provisions of tIhc I'RA.11. 111 1 AIOR OR(iANIZA I ION IN\VOI .l)The Respondent admits and I find that the Mail-handlers Union. l.ocal 302, herein called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. III A t i(iI) NI AIR I Alt()OR PRA('t 11( ISA. BackgroundT'he unit of the Postal Service involved in this contro-versy is the Respondent's San Francisco Bulk MailCenter, herein called the MC, located in Richniond,California. Otis Ward has been employed by the PostalService for 22 years and as a supervisor during the last10 years. O()n July 17. he was in charge of Tour 2, ring Iand ring 2 of the nonmachinable outsiders, herein calledNMO.The NMO section is divided into two work areascalled rings. The mailhandlers manually sort parcels,which cannot be sorted by machine because they areeither too heavy, awkward, or fragile. The procedureconsists of mailhandlers sorting the parcels from a belt tovarious roller table arms and then by zip code into con-tainers that are transported to stallo.Tour 2 begins at 9 a.m. and extends to 5:30 p.m. Be-tween 5:15 p.m. and 5:25 p.m. the handlers are requiredto clean up their work area in preparation for the nexttour.At 5:25 p.m. the employees are allowed to leave thework area and washup.During the day the supervisor or his designee, hourly,collects production sheets (count sheets) in the NMOarea. These sheets provide management with an accurateassessment of the volume of mail which is placed on theconveyor belts by the employees. The supervisor talliesthe information and post the results on a bulletin hoard.The last production sheet pickup is normally between 5and 5:15 p.m.On July 17, Ward sent an employee to pick up thesheets from the far end of the work area while he pro-ceeded to ring 2. Upon arrival he observed only two orthree employees instead of eight. Bobby Welch, EdwardCarson, and Glen Goepfert were among the missingmen. In an effort to locate the missing employees he en-tered the cafeteria where he found Hobby Welch. Welchexplained he thought he was through for the day sincethe production slips had been picked up. Ward claims heexplained to him that work did not stop until 5:30 andadded, "Just consider this a discussion. You know thatthis had been discussed. Don't let it happen again." liethen observed l.dward Carson sitting at another table.wh)o explained everyon had left so lie went to the cafe-teria since lie had nothing else to do. In the adjoininglocker room. (ocpfert. who was playing dominos, didnot offer an explanation for his absence from the workarea. Ward spoke to both men separately and reiteratedthe discussion he had with Welch. As he left the area hejotled down the information concerning the discussionsin his notehook and proceeded to ring 1. lie testified thatit was his usual custom to jot down discussions in orderto verify the conversation. If he failed to note an inci-dent there was always the possibility that an employeewould deny it in the future.Neither Carson nor Goepfert testified at the hearing.lowever, Welch testified and substantiated Ward's reci-tation of the incident but provided a slightly differentversion as to the surrounding facts and conversations.Welch recalled that the three of them left the work areabecause no one was there. They assumed everyone hadleft because the count sheets had been picked up. Basedon this assumption they slowly left the area and walkedto the cafeteria, where he sat and smoked a cigarette.()Otis appeared and stated to all of them, "Well, I'm goingto make this official, You are not on your job." As heturned and walked out, the men glanced at each otherwith a bewildered expression and then followed him outthe door. Together, Welch, Carson, and Goepfert pro-ceeded to ring I where the timeclock is located andwhere they saw Pat Moore, the Union's shop steward.:aAt that time Welch related the facts and asked herwhy did he make such a statement when, "there wasn'tanybody else around the ring, what were we supposed todo, sit there and work by ourselves." Moore responded."I will go talk to Otis about it, I will see what is theproblem." To which, Welch said, "Okay."Moore's memory of Welch's comments were slightlydifferent. She asserts that Welch and Goepfert quotedWard as stating, "You are out of your work area, this isan official discussion" and then they asked her it theyhad a grievance. Moore told them that she thought theymight have a grievance, and if it were agreeable withthem she would make an appointment with Otis to hearhis version and then meet again through the officialgrievance procedure.'4The men then leaned on the railing of the break areawhich is on the work floor, near the timeclock and touroffice. Ring number I is also located in the same area."Ahh ugh the record is oid as tI the exact location and the distancebei.c ccle tIc imneclock, hbreak area. Tour office, and ring number 1. thetcllmloin) r %'clch. Moore, and Ward would indicate hal the) are allhiculed il he same general area unld only a horl dislance apartMoore de'crited the grievance prxocedure as conising (if hree stcps1. 'lhe hlop tew ard meeil with the grievant and inve'cigate theprohlen A appilimenl is made with the upervil.r for meetillgit dlcu's the probhlem l'he upervio r provides his anlver In wrllt-till fior l2. If tie upervis,or's awtr i unacccplahle the grievance Is ap-pcaleit Io Rilchard I. Jacobs, the Rcspilldenl'ci cmployer labhr rela-liotns of[.cr Ior I thi Sait Francis.co Biulk Mail 'cinter ite Coldllducl ah lrig illt pror i.des a wrillen decisionIf Mr J.icohs dcision is uiacceplahle Ihic appeal is firwardedusil Ill t i i1i11 io he tilladed on a Regionai l Ieec627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOtis picked up the production sheets from ring number 2about 5:15. At this time he observed the men by thebreak area and reflected upon Welch's assertion that hefelt his work was finished when the sheets were pickedup. Otis decided that he should explain to them the rulesand regulations concerning the work scheduled for theend of each day. As he walked up to the group he said,"You really believe that we quit work at ten minutes tofive?" As he began to explain he schedule, Miss Mooreappeared and he turned to her and stated, "This is notunion business."5She then began to tell the men theycould quit work anytime their production sheets hadbeen turned in. As the argument became more heated, acrowd of 15 to 20 employees began to listen. All Partiesagree, Moore had not sought permission to leave herwork station as required by the agreement between theUnion and Respondent.6Ward gave her several directorders to return to her work station, but she simply con-tinued to argue and interfere with his attempts to instructthe men as to the correct work schedule. Since he wasunable to confer with the men, he decided to use a pri-vate office and therefore he turned to the men, saying,"Will you three gentlemen come with me, please."7Ashe entered the office he requested several supervisors toleave and invited the men to enter.8As Moore began toenter, Otis asked, "Where are you going?" and she re-sponded, "I'm going in there too." The argument intensi-fied with both Otis and Moore raising their voices.Again he gave her several direct orders to return to herwork area which she ignored and continued to argue.After several direct orders she suddenly and abruptlystopped and walked out. He then turned to the men andsaid:What I wanted to explain to you gentlemen outsidewas that we don't stop working when the survisorpicks up the production sheet. We stop working at5:15. We clean-up, push all the dollies, the floordollies to their proper stall, push hampers, SP&R'sor whatever, to their proper destination. This is all Iwanted to tell you out there. You guys can get upand leave.There was no evidence introduced which would indicatethat Welch, Carson, or Goepfert requested the presenceor assistance of a shop steward; nor was there any evi-dence that Otis guestioned or disciplined them at thismeeting.5 Ward admitted that whenever Moore approached him. he assumedshe was on union business since that was the only time she spoke to him.s Article XVII, section 3. Rights of Stewards:Section 3. Rights of Stewards. When it is necessary for, a steward toleave his work area to investigate and adjust grievances or to investi-gate a specific problem to determine whether to file a grievance. heshall request permission from his immediate supervisor and such re-quest shall not be unreasonably denied.During his testimony, Welch claimed he feared a suspension wouldoccur at the second meeting. However. on cross-examination, the follow-ing portion of his affidavit was read to him, "Otis told me and other em-ployees to come with him to the Tour Office. I thought he was going togive us a discussion, I guess, like he did." He responded to this affidavitby answering, "1 did not know what he was going to do."s Rick Peters, Bob Weiss, Don Blanchard, and Ralph Holmes wereamong the supervisors who left the room at Ward's request.Moore asserts that immediately after her conversationwith Welch, she approached Otis as he picked up thecount sheet from ring 1. As she spoke, they were walk-ing toward the Tour office, where he would completehis paperwork. She explained that the men had come toher concerning the "discussion" and she wanted to knowwhat he thought was involved in the situation. Althoughhe told her he did not want her to advise people theycould quit when the count sheets were collected, shedenied she had ever given such advice. She simplywanted the rules clarified since other supervisors had notobjected to the practice of quitting when the sheets werecollected. At this point, they were 10 to 15 feet from theTour Office, people were gathering for washup and themen were in the break area near the Tour Office. Otiscalled over to Glen and Bobby. Moore testified:It looked like he wanted to discuss the problemwith them ...and I felt that considering that itlooked like it was going to be based on the samesubject matter, that I should be present and at anyrate, he told me that he wanted me to leave, toreturn to my work assignment. And, I said that Ihad been requested to represent Bobby and Glenand I intended to do so.At the time, I think-I don't remember exactly allthe words spoken it got rather heated. Voice weregetting louder.As Rick Peter, another supervisor for the Respondent,walked out of the inner office, he saw Moore shouting tothe employees over Otis shoulder that they did not haveto talk to Otis and advising "I wouldn't talk to them ifthere wasn't a shop steward." As the argument in-creased, Otis gave her several direct orders to return toher work station. Initially she responded by stating itwas washup time and therefore there was not any workto perform. Then she repeated her statement that sherepresented these people and should be present. Otisagain warned her that if she disobeyed his direct orderhe would write her up. As the group moved into theTour office she observed several supervisors. Althoughshe experienced some doubt in her mind as to the natureof the forthcoming meeting, she again refused to leavewhen ordered to do so by Otis. She was not certain ifthe men were about to be disciplined and summarizedher position at the hearing by testifying:I can't say that I thought that it was going to befurther disciplinary action, or what. I was con-cerned that Otis would not intimidate these peopleas far as their filing a grievance about a discussionthat had already occurred, and I really was unclearas to what further actions would be taken againstthem. It was a concern of mine, but not in terms ofdetermining whether I should be there or not. Itwas the intimidation factor that I was worriedabout.Finally, upon hearing another direct order, she advisedBobby and Glen not go into the inner office but leavewith her. They entered and she left the Tour office.628 UNITED STATES POSTAL SERVICEWhen Bobby and Glen came out of the office they ex-plained to Moore that they had not been disciplined butsimply received instructions as to the proper quittingtime. Moore testified that Welch had told her the discus-sion in the cafeteria would be dropped. However, Welchdid not mention the dismissal of the discussion in his tes-timony. In fact, he said he was so angry he was not"paying attention." Moore then inquired as to whetherOtis had made any reference to her receiving a writeupfor disobeying a direct order. Welch explained that noth-ing was mentioned concerning her insubordination. Asthey left the building she told them, "Well, I would likesupport in case it did, since they were there and saw ev-erything that happened."After the men left the office, Otis filled in a blankletter form indicating he had a discussion with them.9The form was then typed for his signature. Since he wasoff work the following 2 days, he did not sign the lettersuntil July 20. Immediately, upon his arrival at home, hereduced the event of the day to writing. When he re-turned to work on July 20, he conferred with his super-intendent, Al Bowen. Moore's personnel record indicatedshe had a prior incident of insubordination with anothersupervisor. His written report was submitted to Bowenwith a recommendation to suspend Moore for 7 days (5actual work days), due to her insubordination. Otis ex-plained that as a result of her direct challenge to his au-thority in the presence of 15 to 20 employees he lookedridiculous, was prevented from exercising his duties as asupervisor, and in effect was run from the work floor byher interference. The recomendation was approved and aletter of suspension was issued on July 21.AnalysisIn N.L.R.B. v. Weingarten, 404 U.S. 251 (1975), theUnited States Supreme Court held that an employer vio-lated section 8(a)(1) of the Act by denying an employee'srequest that a union representative be present at an inves-tigatory interview which the employees reasonably be-lieved might result in disciplinary action. The Board con-cluded that the Supreme Court's decision in Weingartenapplied to any interview, whether labeled investigatoryor disciplinary, so long as the employee reasonably be-lieves the interview may result in disciplinary action,Certified Grocers of California, Ltd., 227 NLRB 1211(1977), enforcement denied 587 F.2d 449 (9th Cir. 1978).Subseguently, the Board has overruled, in part, its Certi-fied Grocers decision in Baton Rouge Water Works Com-pany, 246 NLRB No. 161 (1979). Thus, the Board nowholds that:[U]nder the Supreme Court's decision in Weingar-ten, an employee has no Section 7 right to the pres-ence of his union representative at a meeting withhis employer held solely for the purpose of inform-Each letter swas dated July 17. 1978, and indicated that the ubjectwas DISCUSSION the follosing letter as identical except fr the in-sertion of the name of the mailhandler and his social security numberOn July 17, 1978 .I discussed the follos ing infractionwith ---- ss# ---: Employee uas taking an unau-thorized break in the Cafeteria at 4:50() p ming the employee of, and acting upon, a previouslymade disciplinary decision.In the present case the supervisor held three separatemeetings with the men. The first encounter occurred inthe area of the cafeteria and locker room. At that time,Otis questioned the men as to why they were not work-ing and informed them: "Just consider this a discussion.You know that this had been discussed. Don't let ithappen again." None of the men requested the assistanceof a union representative during this first meeting. There-fore, regardless of how this initial meeting is classified,the protections afforded by Weingarten simply do notarise since union assistance was not sought.During the subsequent two meetings both outside andin the Tour Office, Otis never questioned the men. Invain, he attempted to instruct the men as to the properwork schedule. When it became impossible for him tospeak due to Moore's shouting and general interference,he had no other choice but to move the meeting into aprivate office. Finally, with the door closed and withoutfurther interference he was able to review the schedulein a few minutes. Other than Otis, Welch was the onlywitness who attended the third meeting and who alsotestified. Although he readily admits he was not atten-tive, he did recall receiving instructions as to his workschedule. There was no evidence adduced which wouldallow one to find that the supervisor questioned or disci-plined these men at either the second or the third meet-ing. He simply instructed and that does not fall withinthe purview of Weingarten. The Board has indicated thatit will not apply the rule requiring representation at in-terviews "to run-of-the-mill shop-floor conversations,"as, for example, the giving of instructions or training orneeded corrections of work techniques, N'L.R.B. v.Weingarten, supra; Quality Manufacturing Company, 195NLRB 197, 199 (1972); AAA Equipment Service Company,238 NLRB 390 (1978). Therefore, the three occasionswhen Otis spoke to the men did not evolve into a situa-tion which evoked the protection of Weingarten on theirbehalf. On the first occasion, they simply had not re-quested the assistance of a union representative. On thesecond and third occassions they were neither questionednor disciplined but simply instructed as to the properwork schedule. Certainly, a work schedule under thesecircumstances is a "run-of-the-mill shop-floor conversa-tion."The General Counsel has urged that Ward's testimonyis not creditable. I disagree. Whenever there are facts inconflict between Ward, Moore, and Welch, I creditWard. He testified in a clear, concise, and convincingmanner. Although cross-examined vigorously, his testi-mony remained largely consistent, with the only signifi-cant discrepancies being the type explainable by theeffect of passage of time and the frailties of memory. SeeBruce Duncan Company v. .,L.R.B., 590 F.2d 1304, 1309(4th Cir. 1979). In contrast, Welch seemed less respon-sive to the questions and he admitted he was so angrywith Otis that he did not listen to everything and wasonly able to recall a few words. It should also be notedthat he testified that he feared possible discipline whenhe was told to enter the Tour Office. However, when he629 DECISIONS OF NATIONAL l.ABOR RELATIONS BOARDwas confronted with a prior inconsistent statement fromhis affidavit, he changed his testimony and simply said hedid not know what was going to happen. Although Ifind that much of Moore's recitation of the events iscredible, her account of some disputed facts appear tohave been designed to strengthen her own position byembellishing events favorable to her and by attemptingto minimize those which were adverse to her. Conse-quently, I credit Ward in regard to the events of the dayand in particular the question of insubordination.A close review of the events reveal that many of thesurrounding facts are not in conflict. It must be kept inmind that the initial conversation between Otis andMoore rapidly escalated into a heated confrontation.They both readily admit that they do not recall all of thestatements which were made by the various parties. Ap-parently only 10 or 15 minutes expired from the timethey walked toward the men until she finally left theTour Office. Ring 1, the timeclock, rest area, and TourOffice are in the same general area and relatively close.Moore admits that Otis repeatedly ordered her back toher duty station. She not only ignored his orders, butchallenged his authority as a supervisor. Although hetold her his talk dealt with nonunion business, she contin-ued to raise her voice to such a degree that he could notconverse with the men. Her persistent harassment forcedhim off the floor and into the Tour office.The General Counsel argues that Moore was engagedin protected activity on behalf of the men for which shemay not be disciplined and that her ultimate suspensionwas unlawful since it was based on her status and pastactivities as a union shop steward. The Respondentargues the suspension was based solely on her insubordi-nation.It is true that the Board has long held that the suspen-sion of a union steward is unlawful under the Act whensuch suspension is based on his efforts to represent em-ployees in furtherance of their protected concerted activ-ities. Melones contractors, a Joint Venture, 241 NLRB 14(1979). It is equally unlawful to suspend an individualbased on her status and past activities as a union official.The May Department Stores Company, d/b/a The MayCompany, 220 NLRB 1096 (1975). However, in the pres-ent case the credible evidence indicated that the solereason for her suspension was her gross insubordination.The circumstances surrounding Otis' instructions to themen did not involve their protected rights. Therefore,her actions on their behalf can not he classified as engag-ing in protected activity. In several recent cases theBoard has reaffirmed its rule that a union steward is notimmune from discipline when it is based on insubordinateconduct."' In Armour-Dial, Inc., 245 NLRB No. 123(1979), the suspension of the union president for 90 daysdid not violate the Act since it was based on his inducingworkers to engage in an unlawful work stoppage.The credible evidence substantiates the Respondent'sargument that Moore's suspension was based solely onher insubordination and not in violation of Section8(a)(l) and (3) of the Act. Accordingly, I shall recom-mend that the complaint be dismissed in its entirety.CONCI.USIONS Ot LAW1. The Board has jurisdiction over the case by virtureof Section 1209 of the PRA.2. The General Counsel has failed to establish by apreponderance of the evidence that Respondent violatedSection 8(a)(1) and (3) of the Act.[Recommended Order for dismissal omitted from pub-lication.]I Sank Consrruclion (Comrpany. 239 NLRI3 844 (1978) Jw,. SchlitzBrewing Compansv. 240 NI.RIt 710 1979) LUniworld Geinral, Inc.. d/bh/aC(irc/l Imporl Elxpor (otrnpaonr I Kchiin llerattrionalc. 244 NLRB 255(1974)630